Citation Nr: 1550161	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  09-34 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement o service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) with depression.  

2.  Entitlement to service connection for cardiovascular heart disease.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to special monthly pension (SMP) based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



 INTRODUCTION

The Veteran had active service from February 1972 to February 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision a Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a VA Form 9 submitted in September 2009 the Veteran notified VA that he wanted a Board hearing by live videoconference.  A videoconference hearing      was scheduled to be conducted in October 2015.  The Veteran was notified by correspondence in August 2015.  The Veteran did not report for the hearing. 

However, review of the claims file indicates that the Veteran likely did not receive notice of the hearing scheduled in October 2015, as AOJ correspondence sent in February 2015 was to an address at a P.O. Box number in Dothan, Alabama, that appears is no longer valid as it was returned as undeliverable. 

Additionally, the AOJ mailed February 2014 statement of the case (SOC) and supplemental statement of the case (SSOC) to an address in Headland, Alabama.  The AOJ had previously sent mail in June 2013 to that address, and that mail was returned as undeliverable.  Correspondence received in May 2014 noted that the Veteran was being evicted from the Headland, Alabama, address.  Although the February 2014 SOC and SSOC have not been returned as undeliverable, it is unclear whether the Veteran received said correspondence.  

Finally, the Board notes that correspondence received in May 2014 and August 2014 indicates that the Veteran may be a resident at the Crowne Nursing Home located in Eufaula, Alabama.    

Accordingly, the AOJ must attempt to verify the Veteran's current address, to include whether he is still a resident at the Crowne Nursing Home, and then reschedule the Board videoconference hearing with notice provided at his current address.   

Accordingly, the case is REMANDED for the following action:

1.  Attempt to determine the Veteran's current mailing address, and annotate the claims file to show the efforts made.  Once the address is verified, resend all VA correspondences dated since February 2014, to include   the February 2014 SOC and SSOC, and any future correspondences to the correct address. 

2.  Then, reschedule the Veteran for a Board videoconference hearing and notify him of the time      and place to report at his current address.  

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits     sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to  respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




